Remark

This Office action has been issued in response to communication made on Pre-Brief Conference Request on 11/03/2021.

Allowable Subject Matter

Claims 1, 3-8, 10, and 12-23 are allowed.


Reason for Allowance

The cited arts of record, Besen et al. US 8949179 B2, hereinafter Besen, Savage et al., US 20160065672 A1, hereinafter Savage and IDS filed on 11/03/2021 do not applied and/or of record, do not alone or in combination teach the claimed invention as recited in claims 1, 10, 17 and their corresponding dependent claims do not explicitly disclose, teach, or suggest the following claimed limitations:

“.. the sync tree represents a known synced state between a server state and a file system state, the local tree represents the file system state of the local file system of the client device notify a content management system of the difference between the local tree and the sync tree to validate a propriety of the change 
subsequent to notifying the content management system of the difference between the local tree and the sync tree, receive an instruction to present a file system warning in a user interface of the client device regarding the modification data 
;” as recited in claim 1.

Besen teaches synchronizing the local state of the file system using the snapshot 560 in FIG.5  However neither Local Graph in 530 in FIG.5 nor Cloud Graph 542 represent synched state between the cloud and local file system. In another words, Besen does not teach “sync tree represents a known synced state between a server state and a file system state” as recited in claim 1 of pending application. 

Furthermore, Besen does not make a direct comparison between the local graph (FIG.6 element 632) and currently synched state of file system with the cloud (e.g., “the difference between the local tree and the sync tree to validate a propriety of the change”) as recited in claim 1. 
Instead, Besen discloses that Event Aggregator 561 aggregates a plurality of events of local file system changes in the event queue and send the changes to the Fetcher 580 to check the difference against the latest synched state of snapshot (See FIG.5 elements 560, 580, 590)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/CHONGSUH PARK/
Examiner, Art Unit 2154   


/SYED H HASAN/     Primary Examiner, Art Unit 2154